Citation Nr: 0917432	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  02-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record indicates that the Veteran served on active duty 
between July and August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.    

The Board remanded this matter for additional development in 
October 2003 and November 2007.  


FINDING OF FACT

The medical evidence of record does not show by clear and 
unmistakable evidence that the Veteran's left knee disorder 
does not relate to service.  


CONCLUSION OF LAW

The Veteran's pre-service left knee disorder was aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).  


REASONS AND BASES FOR THE FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  


II.  The Merits of the Veteran's Claim to Service Connection

The Veteran claimed service connection for a left knee 
disorder in May 2001.    

The medical evidence of record supports the Veteran's claim 
that he has a current left knee disorder, and that he had a 
left knee disorder during service.  See 38 C.F.R. § 3.303; 
Pond v. West, 12 Vet. App. 341, 346 (1999) (in general, to 
establish service connection for a disability, a claimant 
must submit medical evidence of a current disability, medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and medical evidence of a nexus between the current 
disability and the in-service disease or injury).  A service 
record dated in August 1976 shows that the Veteran was 
discharged from service one month following enlistment due to 
a left knee disorder.  And private treatment records dated 
since 1994 evidence left knee degenerative joint disease, as 
does a VA compensation examination report and opinion dated 
in January 2009.  

In the rating decision on appeal, however, the RO denied the 
Veteran's claim.  For the reasons set forth below, the Board 
disagrees with that decision, and finds service connection 
warranted for left knee arthritis.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1153 (2002); 38 C.F.R. §§ 
3.303(a), 3.306 (2008).   

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2008), and a history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).

In this matter, the record shows that the Veteran underwent 
an enlistment medical examination in July 1976.  In his 
enlistment report of medical history, the Veteran noted that 
he underwent pre-service left knee surgery in February 1976.  
In the physician's comments section of the report, it is 
noted that the Veteran had cartilage removed from his left 
knee in February 1976, and that there were "no residual 
symptoms."  Moreover, the accompanying enlistment report of 
medical examination noted the Veteran's lower extremities as 
normal.  As such, the Veteran must be presumed to have 
entered active service with a sound left knee.    

To rebut the presumption of sound condition for disorders not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service - the second step necessary to rebut 
the presumption of soundness - a lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153 (West 2002).  

The record in this matter shows by clear and unmistakable 
evidence that, despite the findings of a normal knee on the 
July 1976 enlistment reports of medical history and 
examination, the Veteran had a pre-service left knee 
disorder.  Private medical records dated in February 1976 
note a torn medial meniscus and a partially torn anterior 
cruciate ligament, left knee, and show arthrotomy and removal 
of the medial meniscus of the left knee.  

Nevertheless, the Board finds service connection warranted 
for a left knee disorder.  The evidence does not show by 
clear and unmistakable evidence that the Veteran's pre-
service left knee disorder was not aggravated by service.  
38 U.S.C.A. § 1111.  Indeed, the aforementioned August 1976 
service records indicate that the Veteran experienced a left 
knee disorder during service that was severe enough to 
warrant his discharge from service later that month.  And the 
January 2009 VA examiner - who was tasked by the Board in its 
November 2007 remand to address the issue of medical nexus 
here - found it likely that the Veteran's service related to 
his current left knee disorder.  As the focus in this matter 
is on whether the medical evidence of record comprises clear 
and unmistakable evidence against the Veteran's claim, the 
Board finds the record clearly in the Veteran's favor.  Given 
the burdensome standard set forth under 38 U.S.C.A. § 1111, 
the Board cannot conclude that the evidence clearly and 
unmistakably shows that the Veteran's pre-service left knee 
disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306(b).  

Service connection is therefore warranted for left knee 
degenerative joint disease.  


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


